DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Grace Kim on 7/2/21.
EXAMINER’S AMENDMENT
The application has been amended as follows: 
Please amend claim 1 to read: “ A sound insulating sheet member comprising at least a sheet having rubber elasticity and a plurality of resonant portions, 
Wherein the resonant portions are provided in contact with a sheet surface of the sheet, each of the resonant portions including a base part and a weight part, and the weight part being supported by the base part and having a larger mass than the base part,
Wherein each resonant portion comprises a single weight part, wherein each resonant portion is individually provided with the single weight part, and
Wherein at least a part of the weight part is embedded in the base part on a leading end side of the resonant portion.”
Please amend claim 17 to read: “A method for manufacturing a sound insulating sheet member, comprising the following steps of:
1) preparing a mold provided with a plurality of cavities and arranging an individual weight in each of the plurality of cavities provided in the mold;
2) pouring a resin material and/or polymer material in the cavities;
3) curing the poured resin material and/or polymer material; and

Allowable Subject Matter
Claims 1-6, and 8-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or to fairly suggest the invention in the combination as claimed by amendment. The prior art fails to disclose the individual weight structure formed in each of the resonant portions as embedded or cured into the resonant portions as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020.  The examiner can normally be reached on Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FORREST M PHILLIPS/Examiner, Art Unit 2837                                                                                                                                                                                                        5